Citation Nr: 1745972	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected peripheral vascular disease, status post vascular surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is contained in the Veterans Appeals Control and Locator System (VACOLS).  Thereafter, the Board remanded this claim in September 2016 for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to afford the Veteran an adequate examination for his claim of entitlement to service connection for coronary artery disease.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA provided an examination for the Veteran's claim of entitlement to service connection for coronary artery disease in August 2012.  The examiner diagnosed coronary artery disease that was initially diagnosed after the Veteran suffered a myocardial infarction in 1992.  He underwent a four vessel coronary artery bypass graft in 1997.  The examiner opined that smoking and hyperlipidemia were the causes of coronary artery disease, status post myocardial infarction, and bypass surgery.  The examiner opined that coronary artery disease was less likely than not proximately due to or the result of the Veteran's peripheral vascular disease.  As rationale, the examiner stated that peripheral vascular disease does not cause or aggravate coronary artery disease.  The examiner found that the two conditions, however, shared risk factors such as smoking or hyperlipidemia.  This opinion is inadequate because the examiner did not supply a rationale for his conclusion.  Rather, he emphasized that coronary artery disease and peripheral vascular disease share the same risk factors.  This does not support a finding that peripheral vascular disease did not cause or aggravate coronary artery disease.  

In October 2012, the Veteran submitted a statement from PC, a certified physician's assistant, who had been the Veteran's primary care provider at the United States Air Force Academy.  Based on a review of the Veteran's "Service Member Record", PC opined that it was more likely than not that the Veteran's peripheral vascular disease, coronary artery disease, and erectile dysfunction manifested as a result of his dyslipidemia during his service.  The Board has reviewed the Veteran's service treatment records and notes that they are silent for any indication that the Veteran had dyslipidemia during his service.  Further, the Veteran's peripheral vascular disease is service-connected by way of a favorable nexus opinion rendered in January 2012 when a VA examiner opined that the diagnosed condition was related to annotations of "leg cramps" during the Veteran's military service.  As such, service connection may not be granted solely on this opinion.  

Next, at his hearing in January 2017, the Veteran submitted a contemporaneous opinion from DS, a certified registered nurse anesthetist.  Noting his extensive exposure to patients with peripheral vascular disease and coronary artery disease, DS reported that he considered the two diseases to "go hand in hand."  DS elaborated that if a patient presents with peripheral vascular disease or coronary artery disease, it is "automatically presumed" that they have both diseases and a plan of care would be designed accordingly.  DS noted that this was true even if there is no evidence of concurrent disease in their history.  The same risk factors are causative factors of both, and DS had "never personally" seen a patient who presented with peripheral vascular disease or coronary artery disease without having some degree of both.  This opinion tends to show that peripheral vascular disease and coronary artery disease often exist together.  And while the Board understands that the opining professional was attempting to show that coronary artery disease had onset contemporaneous to the Veteran's peripheral vascular disease, this opinion, alone, is not sufficient to support such a finding.  Further, this opinion does not support a finding that coronary artery disease is caused or aggravated by peripheral vascular disease.  Thus, this opinion is inadequate evidence to support service connection.

Noting that these opinions were all insufficient to decide the Veteran's claim of entitlement to service connection for coronary artery disease, the Board remanded this claim in March 2017 for a new examination.

Prior to the examination, in May 2017, the Veteran submitted a statement from DS, the same medical professional who provided the January 2017 statement discussed above.  DS cited to a 2009 study by Dr GB, which the Veteran also submitted, in explaining that the conclusion drawn from the study not only displays that peripheral artery disease can make coronary artery disease worse, but may also be the cause of coronary artery disease.  DS further explained that the conclusions that may be drawn from the study include the following: 1) in peripheral artery disease, the blood leaving the inflamed claudicant limb contains molecules that may affect coronary arteries.  Thus, peripheral artery disease, besides being a marker of cardiovascular risk, could have a mechanistic role in the progression of atherosclerosis in coronary arteries; and 2) the fact that in coronary artery disease the coexistence of peripheral artery disease is associated with a more severe coronary atherosclerosis may not be generalized to the entire population.  Rather, only patients with a marked inflammatory status of the affected limb present a more severe coronary artery endothelial function, a higher number of significant coronary stenoses, a greater prevalence of three-vessel coronary artery disease, and previous myocardial infarction.  

Later in May 2017, VA provided an opinion for the Veteran's claim.  The opinion was reactive to the Board's March 2017 remand directives and is thorough.  However, the Board finds that an addendum opinion is required to address the May 2017 correspondence from DS.  Unlike his January 2017 correspondence, the May 2017 correspondence suggests that peripheral vascular disease causes or worsens coronary artery disease.  Absent further clarification, the Board is unable to adjudicate the instant appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the claims file, obtain an appropriate medical opinion to determine the etiology of the Veteran's coronary artery disease.  If possible, the opinion should be provided by an examiner who has not previously provided an opinion in the instant matter.  The entire claims file must be made available to and be reviewed by the examiner.  If determined necessary, provide the Veteran with an examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

a. The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease had onset in or is otherwise related to his military service.  

b. The examiner must also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that coronary artery disease was caused or permanently aggravated by service-connected peripheral vascular disease.  

In providing the opinions, the examiner must specifically address the August 2012 VA examination, the October 2012 opinion from PC, the January 2017 opinion from DS, and the May 2017 opinion with accompanying medical article entitled, Concomitant coronary and peripheral arterial disease: Relationship between the inflammatory status of the affected limb and the severity of coronary artery disease. 

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Vetera has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




